DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on September 7, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Support unit as recited in claims 1-8

Support unit is interpreted as element 340 as recited in the original specification [0045] as spin head 342, support pins 344, chuck pins 346, and support shaft 348.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Furthermore, the controller as recited in [0059] of the specification is recited as element 500. The term controller is well known in the art and encompasses any possible known controller and can be switches, circuitry, a program controller, or computer as long as the structure is capable of performing the recited steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinode et al (US 2018/0090342).
Regarding claim 1:	An apparatus for removing an adhesive exposed to the outside from an edge region of an object being processed, wherein the object has a patterned substrate and a support plate bonded together by the adhesive, the apparatus 5comprising: a support unit (spin chuck 5) configured to support and rotate the object; a liquid dispensing unit  (nozzles 9-13) configured to dispense a liquid onto the object, which is supported on the support unit, to remove the exposed adhesive on the object; and  10a controller 3 configured to control the liquid dispensing unit, wherein the support plate has a larger diameter than the substrate, and an exposed area where the adhesive is exposed includes an area between a lateral end of the substrate and a lateral end of the support plate, wherein the liquid dispensing unit includes:  15a processing liquid dispensing member having a processing liquid nozzle configured to dispense a processing liquid onto the exposed area; and a cover liquid dispensing member having a cover liquid nozzle configured to dispense a cover liquid that protects the substrate from the processing liquid, wherein the cover liquid nozzle dispenses the cover liquid onto a cover area 20of a top surface of the object other than the exposed area, and wherein the controller controls the cover liquid dispensing member to adjust a flow rate of the cover liquid to cause a removal rate of the adhesive to remain constant.  See throughout the prior art of Hinode et al where it is clarified that the controller in conjunction with the valves 41-46 control the flow rates of the fluids.
 
Descriptions regarding the substrate are interpreted as a matter of an intended use. Note that the prior art of Hinode et al is inherently capable of processing the claimed substrate/object. Additionally, the object is not positively recited in the claim. Furthermore, the workpiece/object worked upon is not structurally part of the apparatus

Regarding claim 2. The apparatus of claim 1, wherein the cover liquid nozzle dispenses 20the cover liquid at a first flow rate or a second flow rate higher than the first flow rate, and 

Regarding claim 3. The apparatus of claim 2, wherein the cover area includes a central area of the object, and wherein the exposed area surrounds the cover area.  See Figs. 2 and 3 and [0043]- [0135] of Hinode et al.

Regarding claim 5. The apparatus of claim 4, wherein a discharge opening of the processing liquid nozzle is downwardly inclined toward the outside of the object.  See nozzles 10, 11 of Hinode et al.

Regarding claim 206. The apparatus of claim 1, wherein the cover liquid includes a liquid that dilutes the processing liquid.  See nozzles 10, 11 of Hinode et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hinode et al (US 2018/0090342) in view of Singh et al (US 2016/0314994).
	The teachings of the prior art of Hinode et al were discussed above.

Regarding claim 7. The apparatus of claim 6, wherein the liquid dispensing unit further includes an adjustment liquid dispensing member (flow rate control valve 45) in Hinode et al configured to dispense an 25adjustment liquid onto a bottom surface of the object, 21wherein the adjustment liquid dispensing member includes: an adjustment liquid nozzle 9 configured to dispense the adjustment liquid onto a bottom surface of the support plate.

 Hinode et al fails to teach a lower heater configured to heat the adjustment liquid to a heating 5temperature higher than the room temperature, and wherein the controller controls the lower heater to adjust the heating temperature to prevent a temperature of the support plate from being lowered to a predetermined temperature or less.  

	The prior art of Singh teaches a wafer etching apparatus where temperature regulating modules 11a, 11b are provided to regulate the temperature of the fluids provided to the upper and/lower surface of the wafer. Note that in [0028] of Singh et al it is taught that 11a is a cooler while 11b is a heater. Note from the figures of Singh et al that the heaters/coolers can be provided to fluids provided to the upper and/or lower surface of the wafer see the Figures of Singh. The motivation to modify the prior art of Hinode et al to provide a temperature regulator module to the process fluid supply unit of as suggested by Singh et al is that the cooler/heater (chosen as needed)  enhances temperature control of the process fluid and ensure that the process fluids will be provided at the optimal temperature to promote the desired process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hinode et al by providing a cooler/heater to promote enhanced temperature control as suggested by Singh et al.

Regarding claim 8. The apparatus of claim 7, wherein the controller controls the adjustment liquid dispensing member to cause the adjustment liquid to have a higher flow rate than the cover liquid. See Figs. 2 and 3 and [0043]- [0135] of Hinode al..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saito (US 2013/0143550) teaches a controller unit 1 and a nozzles 5, 6 which supply processing liquids to the top surface of the wafer, heaters 9, 12 are provided to adjust the temperature of the fluids.
Aiura et al (US 2013/0319476) teaches a liquid treatment apparatus with a holding member 22, nozzles 70a,70b where hot and cold DIW are provided see Fig. 2 and [0030], [0040], [0057].
Takeaki et al (US 2019/0228989) teaches spin chuck 110 (substrate holder), nozzles121, 131, 141, and control unit 180 which controls the supply to fluids to the nozzles.
Nakamura (US 2014/0326281) teaches a substrate treatment apparatus with a spin chuck 4 (substrate holder), nozzles 5,6  where the fluid supplied to nozzle 5 has a higher temperature, controller 20 controls the flow rates to the nozzles via valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716